DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 4/19/2017. It is noted, however, that applicant has not filed a certified copy of the DE10/20172065974 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai et al. (WO 2013/080597; IDS; English Machine Translation Attached).

In claim 3, Sakai discloses wherein the second frame element (133) has at least two outer edges (Comp_O1, Comp_O2; annotated in Fig. 4 below) which extend in a main direction of extension of the pole tooth (12), wherein: a first outer edge (Comp_O1) of the at least two outer edges (Comp_O1, Comp_O2) has a receiving profile (1331) extending along the first outer edge (Comp_O1), and a second outer edge (Comp_O2) situated opposite the first outer edge (Comp_O1) has a shape (1334; illustrated in Fig. 3) corresponding to the receiving profile (1331).
In claim 4, Sakai discloses wherein the receiving profile (1331) is a groove (illustrated in Fig. 3).

    PNG
    media_image1.png
    529
    613
    media_image1.png
    Greyscale

In claim 6, Sakai discloses an active part (Fig. 1-5) for an electric machine (Abstract) comprising a pole tooth module (1), the pole tooth module (1) comprising: a pole tooth (12) having a pole shoe (121) and a pole head (122); a coil (14) arranged around a circumferential surface ([0037]) of the pole tooth (12) between the pole shoe (121) and the pole head (122); an insulation body (13) enclosing the pole tooth (12), the insulation body (13) electrically insulating ([0037-0044]) the pole tooth (12) from the coil (14) which is arranged around the pole tooth (12), the insulation body (13) encloses the pole tooth (12) by way of, a central piece (131), a first frame element (132) and a second frame element (133), wherein: the central piece (131) is arranged between the coil (14) and the circumferential surface (surface of 121) and at least partially surrounds the circumferential surface of the pole tooth (12), the first frame 
In claim 7, Sakai discloses wherein the active part is designed as a stator ([0033]).
In claim 8, Sakai discloses a plurality of pole tooth modules (1) arranged beside one another in a ring in a circumferential direction of the active part (as illustrated in Fig. 3) in such a way that the first frame element (132) of one pole tooth module (1) is arranged on the first frame element (adjacent 132) of the pole tooth module (1) which is adjacent in the circumferential direction, and the second frame element (133) of the pole tooth module (1) is arranged on the second frame element (adjacent 133) of the pole tooth module (1) which is adjacent in the circumferential direction.
In claim 9, Sakai discloses wherein respective outer edges (Comp_O1, Comp_O2; annotated in Fig. 3 above) of the second frame elements (133) of adjacent pole tooth modules (1) interengage by way of the mutually corresponding shape (via 1331 and 1334; illustrated in Fig. 3) of the outer edges (Comp_O1, Comp_O2).
In claim 11, Sakai discloses an electric machine (Abstract) comprising an active part (Fig. 1-5), the active part comprising a pole tooth module (1), the pole tooth module (1) comprising: a pole tooth (12) having a pole shoe (121) and a pole head (122); a coil (14) arranged around a circumferential surface ([0037]) of the pole tooth (12) between the pole shoe (121) and the pole head (122); an insulation body (13) enclosing the pole tooth (12), the insulation body (13) electrically insulating ([0037-0044]) the pole tooth (12) from the coil (14) which is arranged around the pole tooth (12), the insulation body (13) encloses the pole tooth (12) by way of, a central piece (131), a first frame element (132) and a second frame element (133), wherein: the central piece (131) is arranged between the coil (14) and the circumferential surface (surface of 121) and at least partially surrounds the circumferential surface of the pole tooth (12), the first frame element (132) adjoins a side of the central piece (131), which side .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (WO 2013/080597; IDS; English Machine Translation Attached) in view of Harada et al. (EP 2763290; IDS).

However, Harada teaches (Fig. 5 and 7-9B) wherein a bobbin (6) has a central piece (21) having a plurality of openings (21A) arranged at predetermined distances in relation to one another in the circumferential direction around the circumferential surface of the pole tooth (18) in the central piece (21).
Therefore in view of Harada, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the module of Sakai to have the central piece having a plurality of openings arranged at predetermined distances in relation to one another in the circumferential direction around the circumferential surface of the pole tooth in the central piece, in order to help suppress deformation of the bobbin caused by the tension of winding the coil without increasing the thickness of the insulation body (Harada; Col. 7, ln. 51-58 – Col. 8 ln. 1-2).
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (WO 2013/080597; IDS; English Machine Translation Attached) in view of Egami et al. (US 2015/0061431).
In claim 5, Sakai teaches the module of claim 1, with the exception of wherein the insulation body further has a carrier element arranged on the first frame element, wherein: the carrier element holds at least one switching ring element of the electric machine, and the carrier element has at least one receiving region in which the at least one switching ring element is arranged.
However, Egami teaches (Fig. 1-5) a module (3) wherein the insulation body (33) further has a carrier element (53) arranged on the first frame element (51), wherein: the carrier element (53) holds at least one switching ring element (41, 42, 43, 44) of the electric machine ([0003]), and the carrier element (53) has at least one receiving region (radial region between 56 and 58) in which the at least one switching ring element (41, 42, 43, 44) is arranged.

In claim 10, Sakai teaches the active part of claim 6, with the exception of wherein the pole tooth modules are arranged beside one another in such a way that carrier elements of the insulation body are arranged adjoining one another in the circumferential direction.
However, Egami teaches (Fig. 1-5) an active part (3) wherein the pole tooth modules (31, 33) are arranged beside one another in such a way that carrier elements (53, 54, 56, 58) of the insulation body (33) are arranged adjoining one another in the circumferential direction (illustrated in Fig. 4).
Therefore in view of Egami, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the active part of Sakai to have the pole tooth modules arranged beside one another in such a way that carrier elements of the insulation body are arranged adjoining one another in the circumferential direction, in order to provide a structure where electrical collecting and distributing members can be held directly in the insulator, thereby reducing the production cost of the module (Egami; [0009-0044; 0046]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (WO 2013/080597; IDS; English Machine Translation Attached) in view of Leiber et al. (US 2012/0007453).
In claim 12, Sakai teaches the machine of claim 11, with the exception of a housing surrounding the active part in such a way that an inner side of the housing adjoins the second frame element, the 
However, Leiber teaches a machine (Fig. 1 and 2b) wherein a housing (12) surrounds the active part (1) in such a way that an inner side of the housing (12) adjoins the second frame element (35a), the housing (12) having a circumferential groove (12b) on the inner side, the second frame element (35a) being received in the circumferential groove (12b) in regions.
Therefore in view of (Leiber), it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Sakai to have a housing surrounding the active part in such a way that an inner side of the housing adjoins the second frame element, the housing having a circumferential groove on the inner side, the second frame element being received in the circumferential groove in regions, in order to obtain a high degree of rigidity between the housing and the stator, such that the stator is secure (Leiber; [0055]).		
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (WO 2013/080597; IDS; English Machine Translation Attached) in view of Sasaki et al. (US 2012/0235524).
In claim 13, Sakai teaches the electric machine of claim 11, with the exception of an encapsulation compound surrounding the active part at least in regions.
However, Sasaki teaches an encapsulation compound (120; mold resin; [0045]) surrounding the active part (100, 110, 140) at least in regions.
Therefore in view of Sasaki, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the electric machine of Sakai to have an encapsulation compound surrounding the active part at least in regions, in order to effectively mount and maintain the position of the active part, without inhibiting size reduction of the machine (Sasaki; [0007-0012]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2013/0043743) teaches a stator of a motor having an insulator body having a central portion, a first frame, and a second frame.
Elser et al. (US 2012/0098363) teaches a stator of a motor having an insulator body having a central portion, a first frame, and a second frame, and a carrier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832